Citation Nr: 1114820	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include patellofemoral syndrome.

2.  Entitlement to service connection for a left knee disorder to include patellofemoral syndrome.

3.  Entitlement to service connection for hypogonadism.

4.  Entitlement to service connection for melasma.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD).

7.  Entitlement to a compensable disability rating for service-connected solar lentigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  Service in Southwest Asia and award of the Combat Infantry Badge is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Procedural history

The Veteran submitted an initial claim for service connection for a skin condition in December 2005.  In a June 2006 rating decision, the RO granted service connection for solar lentigo evaluated as noncompensable or 0 percent disabling effective 16 May 2006, the day after the Veteran was discharged from active duty service.

The Veteran's May 2008 claim for service connection for PTSD was granted in a June 2008 rating decision that evaluated the disability as 30 percent disabling effective 27 February 2008.  The Veteran disagreed with the initial disability rating and perfected an appeal.

In May 2008, the Veteran sought an increased disability rating for his service-connected solar lentigo.  The RO denied the claim in an October 2008 rating decision and the Veteran disagreed and perfected an appeal.

In June 2006, the Veteran sought service connection for a bilateral knee condition.  In a November 2009 rating decision, the RO denied service connection for the claimed knee conditions.  The Veteran disagreed and perfected an appeal.

In October 2009, the Veteran submitted claims for service connection for sleep apnea, hypogonadism and melasma disorders.  In a February 2010 rating decision, the RO denied those claims.  The Veteran disagreed and perfected an appeal.

In August 2010, the Veteran presented evidence and testimony in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for sleep apnea, initial increased disability rating for PTSD and increased rating for solar lentigo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's right knee disorder to include patellofemoral syndrome was incurred during active duty military service.

2.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's left knee disorder to include patellofemoral syndrome was incurred during active duty military service.

3.  A preponderance of the evidence supports a conclusion that the Veteran has no diagnosed hypogonadism disorder.

4.  A preponderance of the evidence supports a conclusion that the Veteran has no diagnosed melasma disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee disorder to include patellofemoral syndrome is warranted.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a left knee disorder to include patellofemoral syndrome is warranted.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. § 3.303 (2010).

3.  Entitlement to service connection for hypogonadism is not warranted.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. § 3.303 (2010).

4.  Entitlement to service connection for melasma is not warranted.  38 U.S.C.A. § 1110 (West 2001); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral knee, hypogonadism and melasma disorders.  Essentially, he contends that the physical stress his knees had to endure during active duty resulted in the chronic pain he experiences; that his hypogonadism is a result of PTSD; and, that his melasma was incurred during service or is a result of medications taken to treat service-connected solar lentigo.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The claims at issue arise from the Veteran's disagreement with denial of service connection for bilateral knee disorders, hypogonadism and melasma.  The Veteran was notified in letters dated June and October 2009 that to substantiate a claim for service connection, the evidence needed to show that he had an injury or disease in military service that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  In addition, the letters notified the Veteran that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The letters also advised the Veteran how AVA determines a disability rating and an effective date in accordance with the Court of Appeals for Veterans Claims' (Court) finding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO has obtained the Veteran's service medical records as well as all pertinent VA medical records, and the Veteran was provided medical examinations regarding his claims in September 2008 and September 2009.  

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2007).  To that end, the Board observes that the Veteran has been represented by a service representative throughout the pendency of the claims, and the Veteran presented evidence and testimony at a hearing at the RO before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for a right knee disorder to include patellofemoral syndrome.

Entitlement to service connection for a left knee disorder to include patellofemoral syndrome.

The issues present similar facts and identical law and will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).
Analysis

The Veteran contends that he endured physical stress on his knees during service and that it has resulted in his currently diagnosed bilateral patellofemoral syndrome.  The Board will address each Shedden element in turn.

The record includes the September 2009 VA examiner's report of the Veteran's claimed knee disorders.  The examiner, after examining the Veteran and reviewing medical records and x-ray reports, rendered a diagnosis of bilateral patellofemoral syndrome.  Element (1) is satisfied.

With regard to element (2), the Veteran stated in a June 2009 statement that he was required to carry heavy loads while performing his communications duties in Iraq.  He contends that he had pain during service that has continued since service.  At the August 2010 hearing, the Veteran testified that he had to carry and set up heavy antennas.  See hearing transcript at page 45. The Board notes that the Veteran's statements comport with the service records in the Veteran's VA claims folder.  The Board further notes that the Veteran is competent to explain what pain he felt when he was in service and the stress his knees endured during service.  After review of all the evidence, the Board finds that element (2) is satisfied.

With regard to element (3), the Board observes that the VA examiner determined that the Veteran's current knee conditions were related to his active duty service.  For that reason, the Board finds that element (3) is satisfied.

For the reasons stated above, the Board finds that entitlement to service connection for bilateral knee patellofemoral syndrome is warranted.


Entitlement to service connection for hypogonadism.

Entitlement to service connection for melasma.

The relevant law and regulations for service connection are stated above and will not be repeated here.

Service connection - secondary

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that his hypogonadism is a result of his PTSD. Specifically, he stated that PTSD affects the central nervous system and that it may result in hypogonadism. See Veteran Statement of March 2010.  At the August 2010 hearing, the Veteran testified that hypogonadism may be caused by PTSD.  See hearing transcript at page 36.  The Veteran also testified that he believed he was diagnosed with melasma by a VA dermatologist and that it was caused by medication used to treat his service-connected solar lentigo.  See hearing transcript at page 30.  As above, the Board will address the elements of service connection as articulated by the Federal Circuit Court of Appeals in Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004), and in Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has carefully reviewed the medical records in the Veteran's VA claims folder and has not found a diagnosis of either hypogonadism or melasma.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board notes that there is no complaint of erectile dysfunction or other sexual dysfunction noted in any of the numerous psychiatric treatment notes or psychiatric examination reports.  Although the Veteran testified that a VA physician had diagnosed hypogonadism [see hearing transcript at page 36], the Board has not found any diagnosis of the disorder in the record.  In addition, the Veteran's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Similarly, the Veteran stated that he had been diagnosed with melasma by a VA dermatologist, but the Board, after review of the entire record, has not found a diagnosis of melasma.  Again, what the Veteran states a physician may have told him is not medical evidence of a current disorder.  Indeed, in a September 2008 VA dermatology examination, the only diagnosed conditions were solar lentigo on the forehead and over the eye brows, and tinea versicolor on the neck and back.  The examiner did not diagnose the Veteran with melasma.

In sum, the Board finds that there is no competent medical evidence of either hypogonadism or melasma in the Veteran's VA claims folder.  Thus, the Board finds that element (1) for both direct service connection and secondary service connection is not satisfied and that the Veteran's claims fail for that reason alone.

The Board will address the remaining two elements of service connection.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

The Veteran's service records do not show that the Veteran incurred melasma or hypogonadism during service.  Thus, element (2) of Shedden is not satisfied.  The Board further observes that the Veteran has been service-connected for PTSD, solar lentigo, tinea versicolor, tinnitus, a left foot disability and hypertension.  Thus, element (2) of Wallin is satisfied. 

With regard to Shedden element (3), a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Board notes that the only evidence making a connection between hypogonadism and PTSD is the Veteran's statement.  The Board observes that there is no evidence in the record that indicates that the Veteran is competent to make a medical nexus opinion; there is no evidence that the Veteran has medical training, experience or education.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, the Board finds his statements not to be probative.  In addition, the Veteran has stated that a physician told him that PTSD makes it more likely that he has hypogonadism.  As above, the Veteran's statement relating what a physician said is not medical evidence of a causal relationship.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

With regard to the third element of Wallin, the Board notes that the Veteran has submitted a medical article that states there may be a relationship between hypertension and erectile dysfunction.  First, the Board observes that the Veteran has not contended that he has erectile dysfunction.  Second, even though medical articles may be competent evidence, the particular article does not relate to the Veteran and his contentions and is general in nature.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses]. However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In sum, the record does not include any medical evidence supporting a nexus between any of the Veteran's service-connected disorders and his claimed, but undiagnosed, hypogonadism or melasma.

For those reasons, the Board finds that the claims for entitlement to service connection for hypogonadism and melasma are not warranted.


ORDER

1.  Entitlement to service connection for a right knee disorder to include patellofemoral syndrome is granted, subject to controlling regulations governing the payment of monetary benefits.

2.  Entitlement to service connection for a left knee disorder to include patellofemoral syndrome is granted, subject to controlling regulations governing the payment of monetary benefits.

3.  Entitlement to service connection for hypogonadism is denied.

4.  Entitlement to service connection for melasma is denied.



REMAND

Reasons for remand

Sleep apnea

The Veteran contends that he has sleep apnea that, he believes, began during active duty service and is worsened by PTSD medications or, alternatively, has a sleep disorder that is caused by medications used to treat his service-connected PTSD.

The record includes the September 2009 treatment report of a VA physician who found an impression that the Veteran had "obstructive sleep apnea which is symptomatically worsened by concomitant use of huge does of temazepam such as 45 mg at bedtime."  The examiner's report also states that the Veteran complained of sleep problems for five years, or beginning while the Veteran was in service.  The examiner stated he would schedule the Veteran for a sleep study, but the record does not include such a study.  Nor does it include an actual diagnosis of sleep apnea.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, a VA physician has made a provisional impression of sleep apnea; the Veteran has testified and stated that he has had sleep disorders during and since service; and the medical record is insufficient to make a determination whether the two are connected.  The Board therefore remands the claim for an examination and, if necessary, a sleep study to determine whether the Veteran indeed has sleep apnea and whether it is related to active duty service or if he has a sleep disorder that is aggravated or made worse by his PTSD medications.

PTSD

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  Here, the Veteran contends that his symptoms have worsened since his May 2008 VA psychiatric examination.  Specifically, he contends that he has become more isolated, has a difficult time with interpersonal relationships and has difficulty controlling his anger.  The Board remands the claim for a new examination.

Solar lentigo

The Veteran contends that the Skin examination he had in January 2006 was inadequate because it failed to assess skin discoloration on his upper lip.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The Board also observes that in the absence of any supporting evidence of periods of flare-ups of the condition, VA is not obligated to offer a claimant another examination. However, no attempt to develop this aspect of the Veteran's claim has been made. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease]; compare with Voerth v. West, 13 Vet. App. 117, 122- 3 (1999) [" . . . in Ardison the appellant's worsened condition would last weeks or months while here the appellant's worsened condition would last only a day or two."].

The Board observes that the Veteran is certainly competent to note places of discoloration on his face and the Board finds that in view of the Veteran's contention, the medical record does not adequately describe the Veteran's current condition. Such a description is necessary for proper and fair adjudication of the Veteran's claim for an increased disability rating. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"]. Thus, VBA should arrange for a complete examination of the Veteran's skin condition to include an assessment of the nature and extent of flare-ups if they exist.

Accordingly, the case is REMANDED for the following action:

1. VBA shall contact the Veteran in writing and request that he provide a list of VA facilities where he has received treatment for his sleep apnea, PTSD and skin disabilities since January 2010.  VBA shall ensure that VA treatment records pertaining to the Veteran from any facility listed are associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran with a medical examination by an appropriate VA health provider who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a description of the nature and extent of any sleep apnea or other disorder manifested by the Veteran.  If diagnostic tests or consults are deemed necessary by the examiner, they shall be accomplished.  The examiner shall provide a diagnosis of any sleep disorder manifested by the Veteran.  

If such a disorder is diagnosed, the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder was incurred during or aggravated by the Veteran's active duty service.  The examiner shall also provide an opinion whether it is at least as likely as not that any diagnosed disorder was caused or aggravated by any medication used to treat service-connected PTSD or whether it is at least as likely as not that any diagnosed disorder is a result of or is aggravated by service-connected PTSD.

If the examiner is unable to provide any requested opinion without resort to mere speculation, the examiner shall explain why that is the case.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

4.  VBA shall provide the Veteran with a psychiatric examination by a VA psychiatrist or clinical psychologist who shall review the Veteran's VA claims folder prior to the examination of the Veteran.  The examiner shall report the nature and extent of the Veteran's service-connected PTSD, including a GAF score related to the symptoms observed and reported.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

5.  VBA shall provide the Veteran with a medical examination by an appropriate health care provider who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a description of the nature and extent of the Veteran's service-connected solar lentigo.  If practicable, the examiner shall take photographs of the affected areas or cause photographs to be taken of the affected areas involving service-connected solar lentigo.  The examiner shall also provide a description of the measured areas affected by the disability.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

6.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claims for entitlement to service connection for sleep apnea, an increased initial disability rating in excess of 30 percent for service-connected PTSD and a compensable disability rating for service-connected solar lentigo.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


